DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Astleford (US 3,195,015) in view of Isogai (US 2011/0205770).

With regard to claim 1, Astleford, in Figure 2, discloses a transformer short-circuit protection method (column 1, lines 12-14 & column 10, lines 65-74), comprises: acquiring output currents (via 62A & 62B) of a plurality of output lines (24 & 26) of at least one winding on a low-voltage side of a transformer (42A 7 42B, column 3, lines 4-11); and determining a short circuit according to the output current, and sending a protection signal when the short circuit is determined (column 5, lines 12-25 & column 10, lines 65-74).
Astleford does not teach acquiring output voltages of a plurality of output lines or determining a short circuit according to the output voltages.  
Isogai, in Figures 1 & 2, teaches a method of protecting a transformer (T1).  It is taught that output voltages of the transform are acquired and monitored and that a short circuit condition is determined according the output voltage.  Like Astleford, power is removed from the transformer once the short circuit is detected (paragraphs 0011 & 0044).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Astleford with Isogai, by using the output voltage detection device of Isogai to detect the short circuit instead of the current transformer and bi-metallic switch of Astleford, for the purpose of reducing the size of the circuit and reducing the amount of moving part which requires more maintenance as well as increasing the response time of the detection unit.   

With regard to claim 2, Astleford in view of Isogai discloses the method of claim 1, and further discloses that the short circuit according to the output voltages comprises: computing a plurality of line voltages between each two of the plurality of output lines according to the output voltages; and determining the short circuit when variations of the plurality of line voltages satisfy short-circuit variation characteristics (Astleford teaches that each of the two low voltage windings is monitored for variations and determine a short circuit when short circuit variations exist while Isogai teaches that variations in the line voltages are monitored to determine a short circuit).

With regard to claim 9, Astleford in view of Isogai teaches the method of claim 1.
Astleford teaches a controllable circuit breaker (140) disposed on a low-voltage side of the transformer and connected to the short-circuit determining unit, for cutting off a connection between the transformer and an output 8after receiving the protection signal (column 10, lines 52-65).
Astleford does not teach that the controllable circuit breaker is disposed on a high-voltage side of the transformer.
Like Astleford, Isogai further teaches that power is removed from the transformer once the short circuit is detected but the circuit breaking device (SW) is disposed on a high-voltage side of the transformer (paragraphs 0011 & 0044).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Astleford with Isogai, by placing the breaker on the high side of the transformer instead of the low side, for the purpose of protecting the primary side and secondary side of the transformer from short circuits.   

With regard to claim 11, Astleford teaches a transformer short-circuit protection device (column 1, lines 12-14 & column 10, lines 65-74), comprises: a current acquiring unit (62A & 62B) for acquiring output current of a plurality of output lines (24 & 26) of at least one winding (42A &42B) on a low-voltage side of a transformer (10, column 3, lines 4-11); a short-circuit determining unit (64 & 66) for determining a short circuit according to the output currents, and sending a protection signal when the short circuit is determined (column 5, lines 12-25 & column 10, lines 65-74); and a controllable circuit breaker (140) disposed on a low-voltage side of the transformer and connected to the short-circuit determining unit, for cutting off a connection between the transformer and an output 8after receiving the protection signal (column 10, lines 52-65).
Astleford does not teach a voltage acquiring unit for acquiring output voltages of a plurality of output lines, a short-circuit determining unit for determining a short circuit according to the output voltages or that the controllable circuit breaker disposed on a high-voltage side of the transformer.
Isogai, in Figures 1 & 2, teaches a method of protecting a transformer (T1).  It is taught that output voltages of the transform are acquired and monitored and that a short circuit condition is determined according the output voltage.  Like Astleford, power is removed from the transformer once the short circuit is detected but the circuit breaking device (SW) is disposed on a high-voltage side of the transformer (paragraphs 0011 & 0044).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Astleford with Isogai, by using the output voltage detection device of Isogai to detect the short circuit instead of the current transformer and bi-metallic switch of Astleford as well as placing the breaker on the high side of the transformer instead of the low side, for the purpose of reducing the size of the circuit and reducing the amount of moving part which requires more maintenance as well as increasing the response time of the detection unit as well as protecting the primary side and secondary side of the transformer from short circuits.   

With regard to claims 12 & 13, Astleford in view of Isogai discloses the device of claim 11, and further discloses that the short-circuit determining unit is connected to a superior system (22), and configured to report a short circuit fault to the superior system when the short circuit is determined (column 3 lines 57-62 of Astleford teaches that after a trip, a report of the short circuit is sent to an indicator; Applicant does not define the term “superior system” and the term is interpreted to mean any system to a which a short circuit fault can be reported) (re claim 12), wherein the short-circuit determining unit is configured to: obtain a plurality of line voltages between each two of the plurality of output lines according to the output voltages; and determine the short circuit when variations of the plurality of line voltages satisfy short-circuit variation characteristics (Astleford teaches that each of the two low voltage windings is monitored for variations and determine a short circuit when short circuit variations exist while Isogai teaches that variations in the line voltages are monitored to determine a short circuit) (re claim 13).

Allowable Subject Matter
Claims 2, 4-8, 10 & 14-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with the short-circuit variation characteristics comprise an amplitude characteristic in which an amplitude of one of the plurality of line voltages is less than or equal to a first characteristic value within a detection window time, an amplitude of any one of other line voltages is greater than or equal to a second characteristic value within the detection window time, and the first characteristic value is less than the second characteristic value.

Claims 4-8 & 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 3 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a device comprising all the features as recited in the claims and in combination with the short-circuit variation characteristics comprising an amplitude characteristic in which an amplitude of one of the plurality of line voltages is less than or equal to a first characteristic value within a detection window time, an amplitude of any one of other line voltages is greater than or equal to a second characteristic value within the detection window time, and the first characteristic value is less than the second characteristic value.

Claims 15-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 14 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839